PER CURIAM.
Although we agree with appellant that the trial court improperly labeled its award to appellee of a portion of appellant’s interest in the marital home as a special equity therein, we believe such error was harmless in view of the trial court’s authority to award the appellee lump sum alimony based upon the same equitable considerations upon which the special equity award was made. McCall v. McCall, 386 So.2d 275 (Fla. 2d DCA 1980). We have also reviewed the other awards made by the trial court and find no abuse of discretion. Accordingly, we affirm the judgment of the trial court in all respects.
ANSTEAD, BERANEK and HERSEY, JJ., concur.